DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4, 6, 9-10, 12, 14, 17-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Franceschini (US 2014/0359197) and Huang (Reinforcement Learning Neural Network To The Problem Of Autonomous Mobile Robot Obstacle Avoidance, 2005)
1. A method of writing data to physical memory, the method comprising: 
determining a current state based on the physical memory; (Francheshini teaches: “As indicated in a block 502, a feature set, including key flash parameters which define system state, is defined. As shown, the feature set includes block/plane/die/channel/SSD state, controller queue state, and wear-state. An off-line feature selection algorithm is used to select a subset of features based upon a given optimization metric, such as endurance, throughput, a weighted combination thereof, and the like. RL states are derived as a pre-specified function of the selected features in the defined feature set.” Francheshini paragraph 0046.) executing, using one or more processors, an agent to choose a current action from a plurality of actions, wherein each of the plurality of actions is associated with a location within the physical memory to write data; writing the data to the physical memory based on the current action; (“As indicated in a block 506, dynamic metric adaptation based on system state is performed. Depending on system workload and system state, the optimization metric is adapted dynamically. For example, under bursty write workloads, write throughput may be the optimization metric of choice for certain periods of time, with endurance being the optimization metric otherwise. When the optimization metric is changed, the short-term reward function is changed, the state definition may be changed, and the long-term reward tables may be modified, or re-initialized.”  Francheshini paragraph 0048.  “The controller consults the long-term reward table to determine which action maximizes long-term reward in the current state as indicated in a block 610. Next the controller performs that action with some probability, and one of a plurality of other actions with another probability as indicated in a block 612. Then the controller updates the long-term reward table for another state as indicated in a block 614.” Francheshini paragraph 0049.  See also page 5 table 1 showing actions 120 to include at least “where to issue” write commands and “page relocate” as a possible actions.) observing a reward based at least in part on the current state and the current action; updating, using the one or more processors, at least one entry of a plurality of entries of a table, based on the observed reward, to produce an updated table; (“Next the controller performs that action with some probability, and one of a plurality of other actions with another probability as indicated in a block 612. Then the controller updates the long-term reward table for another state as indicated in a block 614. Then the controller returns to decision block 604 at a next schedule time-step as indicated in a block 616, and the operations continue.”  Francheshini paragraph 0049.) and predicting future entries of the table using a neural network trained with the updated table.  (“In accordance with features of the invention, an estimate of a plurality of reward values Q(s,a) is updated and maintained, for example, kept in a table, with Q(s,a) iteratively approximated based on experience. The long-term reward associated with action a in state s is represented by: Q(s,a) [Wingdings font/0xDF] (1-a)Q(s,a)+a(r+gQ(s',a')).” Franceschini paragraph 0014.
Francheshini does not expressly teach using a neural network to predict future entries in the table.
Huang teaches: “Watkins introduced the method of reinforcement learning called Q-learning in 1989 [8]. It is a reinforcement learning algorithm that attempts to learn a the state-action value, whose value is the maximum discounted reward that can be achieved by starting in state Q(x,a) x, taking an action , and following the optimal policy thereafter. The action space is discrete and a separate value exists for each action. We implement the Q-learning with a neural network to solve the obstacle avoidance problem of autonomous mobile robot.” Huang page 86, first column, second paragraph.  “To handle the large number of state-action pairs in autonomous mobile robot obstacle avoidance problem, we implemented Q-learning using a neural network to store . Figure 2 shows the structure of the robot learning system with a neural network. The neural network gives a more compact representation of than a lookup table and also allows us to interpolate for state-action pairs that have not been visited”  Huang page 86, section 3.1, first paragraph.  Note that Huang is teaching using a neural network to approximate Q(x,a) based on interpolation which would “predict future entries” calculated based on experience (the method of the primary reference).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Huang as an instance of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; The prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement” (using a neural network is compact even when using a large number of state-action pairs (see table 1 in the primary reference showing a very large number of state-action pairs); note also that using the neural network allows interpolation which enables improvements even where state action pairs have not been visited).  The prior art contained a known technique that is applicable to the base device (method, or product) (As explained in Huang using a neural network is applicable to Q-learning). One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system (one of ordinary skill in the art would have recognized that a neural network would have improved the system as explained above). See MPEP § 2143(I)(D).)
2. The method of claim 1, further comprising 
training the neural network using the updated table by determining or updating a weight for connections of the neural network based on the entries in the updated table.  (This is obvious over the combination of Francheshini and Huang.  Francheshini teaches updating a table with Q values as showing the art cited in the rejection of claim 1. Francheshini does not discuss weights of the connection of the neural network.
Huang teaches: “We implement the Q-learning with a neural network to solve the obstacle avoidance problem of autonomous mobile robot.” Huang page 86, first column, second paragraph.  “To handle the large number of state-action pairs in autonomous mobile robot obstacle avoidance problem, we implemented Q-learning using a neural network to store Q. Figure 2 shows the structure of the robot learning system with a neural network. The neural network gives a more compact representation of than a lookup table and also allows us to interpolate for state-action pairs that have not been visited”  Huang page 86, section 3.1, first paragraph. “We adopt a Back-Propagation network to store Q-value. The neural network has one linear input layer with eight nodes, one hidden sigmoid layer with sixteen nodes, and one linear output layer with five nodes. The net weight will be adjusted at once when the robot accomplishes an action. The robot performs learning for a once while occurring a collision. The robot returns to the initiative position when the collision occurs and adjusts the net weight again based on the former learning result.” Huang page 88, section 4.2, first paragraph.  Note that back-propagation is an iterative process and that weights are updated based on the previous value.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Huang for the limitation above as an instance of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; The prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement” (weighting using the neural network allows interpolation which enables improvements even where state action pairs have not been visited).  The prior art contained a known technique that is applicable to the base device (method, or product) (As explained in Huang using a neural network is applicable to Q-learning). One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system (one of ordinary skill in the art would have recognized that a neural network would have improved the system as explained above). See MPEP § 2143(I)(D).)
4. The method of claim 1, wherein 
each entry of the plurality of entries of the table is a q-score/q-value calculated using reinforcement learning, (“In accordance with features of the invention, an estimate of a plurality of reward values Q(s,a) is updated and maintained, for example, kept in a table, with Q(s,a) iteratively approximated based on experience. The long-term reward associated with action a in state s is represented by:” Francheshini paragraph 0014.) and wherein each entry of the plurality of entries of the table is associated with a write amplification factor based on the location within the physical memory to write data.  (See feature 118 “WRITE_AMP_FACTOR”.  Francheshini page 4 table 1 (near top). See also “write amplification factor” listed as a metric of optimization on page 5 in table 1 of Francheshini.)
6. The method of claim 1, wherein 
the agent chooses the current action based on one of a greedy policy, an e-greedy policy, or a decaying e-greedy policy.  (Francheschini teaches: “RL flash controller 102 uses a feature selection function 119 to select a subset of features which are pertinent to decision-making from features 118, such as included in a feature list of Table 1. RL flash controller 102 identifies an immediate reward to be offered for each action. The total reward associated with an action, as well as the long-term reward associated with a state are both functions of the immediate reward. Thus the immediate reward values drive the learner's behavior; hence, it is important that the immediate rewards be aligned with the metric to be optimized.”  Francheschini paragraph 0032.  Note that greedy algorithms work by recursively constructing a set of objects from the smallest possible constituent parts where recursion is an approach to problem solving in which the solution to a particular problem depends on solutions to smaller instances of the same problem..  “As illustrated in FIG. 1, RL flash controller 102 in accordance with the invention dynamically learns the cumulative reward r(t) or Q-values 114 associated with each state s(t) 110, and learns how to act in each state or the possible actions a(t+1) 112 to take in order to maximize cumulative reward. RL flash controller 102 is capable of interacting with its environment. At every time step, the RL flash controller 102 is able to sense the current state s(t) 110 of the system 100, perform an action a(t+1) 112 that will maximize a long term goal, and move to another state s(t) 110 in the system while obtaining a reward r(t) 114 for doing so.”  Francheschini paragraph 0028.  While it is redundant, note that Francheschini expressly teaches that most flash controllers use greedy policy (paragraph 0002) which would also be obvious as because implementation is well understood (despite discussing a different embodiment.)
9. A system for writing data to physical memory, the system comprising one or more processors configured to: 
determine a current state based on the physical memory; execute an agent to choose a current action from a plurality of actions, wherein each of the plurality of actions is associated with a location within the physical memory to write data; write the data to the physical memory based on the current action; observe a reward based at least in part on the current state and the current action; update at least one entry of a plurality of entries of a table, based on the observed reward, to produce an updated table predict future entries of the table using a neural network trained with the updated table. (See rejection of claim 1.)

10. The system of claim 9, wherein 
the one or more processors are further configured to train a neural network using the updated table, by determining or updating a weight for connections of the neural network based on the entries in the updated table. (See rejection of claim 2.) 
12. The system of claim 9, wherein 
each entry of the plurality of entries of the table is a q-score/q-value calculated using reinforcement learning, and wherein each entry of the plurality of entries of the table is associated with a write amplification factor based on the location within the physical memory to write data. (See rejection of claim 4.)
14. The system of claim 9, wherein 
the agent chooses the current action based on one of a greedy policy, an 8-greedy policy, or a decaying 8-greedy policy. (See rejection of claim 6.)
17. A non-transitory computer-readable medium storing instructions, that when executed by one or more processors, cause the one or more processors to: 
determine a current state based on a physical memory; execute an agent to choose a current action from a plurality of actions, wherein each of the plurality of actions is associated with a location within the physical memory to write data; write data to the physical memory based on the current action; observe a reward based at least in part on the current state and the current action; update at least one entry of a plurality of entries of a table, based on the observed reward, to produce an updated table; and predict future entries of the table using a neural network trained with the updated table. (See rejection of claim 1.)
18. The non-transitory computer-readable medium of claim 17, wherein 
the instructions, that when executed by the one or more processors, further cause the one or more processors to train the neural network using the updated table, by determining or updating a weight for connections of the neural network based on the entries in the updated table. (See rejection of claim 2.)
20. The non-transitory computer-readable medium of claim 17, wherein 
each entry of the plurality of entries of the table is a q-score/q-value calculated using reinforcement learning, and wherein each entry of the plurality of entries of the table is associated with a write amplification factor based on the location within the physical memory to write data. (See rejection of claim 4.)
21. (new) The method of claim 1, wherein 
each node of an input layer of the neural network represents at least one feature of the table, current state, or current action.  (Huang teaches: “The learning system receives state information about the environment by means of its sensors, and this state information is used by a reasoning process to determine the action to be given in the given state.”  Huang page 85, last line continued onto page 86.  “Watkins introduced the method of reinforcement learning called Q-learning in 1989 [8]. It is a reinforcement learning algorithm that attempts to learn a the state-action value ,whose value is the maximum discounted reward that can be achieved by starting in state x taking an action, and following the optimal policy thereafter. The action space is discrete and a separate Q(x,a) value exists for each action a.  We implement the Q-learning with a neural network[.] . . . Each time, the agent takes an action from state ax at time , the current state-action pair value estimate from and tax donated by Q(x,a)” Huang page 86, second and third paragraphs. See also Huang figure 2 showing the states being fed back into the network and figure 3 showing the neural network of figure 2 in Huang.)
22. (new) The method of claim 1, wherein 
each node of an output layer of the neural network represents at least one possible entry for the table. (See Huang figure 3 showing the output of the neural network as Q(x,a).  Franceschini teaches: “In accordance with features of the invention, an estimate of a plurality of reward values Q(s,a) is updated and maintained, for example, kept in a table, with Q(s,a) iteratively approximated based on experience.”  Franceschini paragraph 0014.  (Note that x stands for the state in Huang and s represents the state in Franceschini).)
Claim 3, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Franceschini, Huang, and Goossaert (Coding for SSDs 2014)
3. The method of claim 1, wherein
the physical memory is a flash memory, and wherein the agent includes a memory mapping algorithm.  (See Francheshini Abstract.
Francheshine does not expressly teach a mapping algorithm.
Goossaert teaches: “The main factor that made adoption of SSDs so easy is thatthey use the same host interfaces as HDDs. Although presenting an array of Logical Block Addresses (LBA) makes sense for HDDs as their sectors can be overwritten, it is not fully suited to the way flash memory works. For this reason, an additional component is required to hide the inner characteristics of NAND flash memory and expose only an array of LBAs to the host. This component is called the Flash Translation Layer (FTL), and resides in the SSD controller. The FTL is critical and has two main purposes: logical block mapping and garbage collection.” Goossaert section 4.1, first paragraph. “logical block mapping translates logical block addresses (LBAs) from the host space into physical block addresses (PBAs) in the physical NAND-flash memory space. This mapping takes the form of a table, which for any LBA gives the corresponding PBA.”  Goossaert section 4.2.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Goossaert because mappings in a flash device avoid the need for the host to deal with the complexities of flash management (i.e. minimum read/write/erase sizes, and long erase times).)
11. The system of claim 9, wherein 
the physical memory is a flash memory, and wherein the agent includes a memory mapping algorithm. (See rejection of claim 3.)
19. The non-transitory computer-readable medium of claim 17, wherein 
the physical memory is a flash memory, and wherein the agent includes a memory mapping algorithm. (See rejection of claim 3.)
Claim 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Franceschini, Huang, and Dai (SBEED: Convergent Reinforcement Learning with Nonlinear Function Approximation, 2018)
5. The method of claim 1, wherein 
updating, using the one or more processors, the at least one entry of the plurality of entries of the table includes updating the at least one entry of the plurality of entries of the table using a Bellman equation.  (For updating the entries, see rejection of claim 1.
The previously cited art does not teach using the bellman equation to update entries (based on the observed reward).  
Dai teaches: “In reinforcement learning (RL), the goal of an agent is to learn a policy that maximizes long-term returns by sequentially interacting with an unknown environment (Sutton & Barto, 1998). The dominating framework to model such an interaction is the Markov decision process, or MDP, in which the optimal value function are characterized as a fixed point of the Bellman operator. A fundamental result for MDP is that the Bellman operator is a contraction in the value-function space, so the optimal value function is the unique fixed point. Furthermore, starting from any initial value function, iterative applications of the Bellman operator ensure convergence to the fixed point.”  Bellman page 1, first column, last paragraph.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Dai as an instance of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; The prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement” (the prior art contains a method of updating entries based on the observed reward which can be improved by using the bellman equation to find the optimal value).  The prior art contained a known technique that is applicable to the base device (method, or product) (The Bellman equation is applicable to the base device which searches for an improved value in response to rewards). One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system (One of ordinary skill in the art would have recognized that the bellman equation, an optimization tool, would have resulted in an improved system). See MPEP § 2143(I)(D).
13. The system of claim 9, wherein 
the one or more processors are further configured to update the at least one entry of the plurality of entries of the table using a Bellman equation. (See rejection of claim 5.)
Claim 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Franceschini, Huang, and Col (Amplification to Maximize Storage System Lifetime, 1 December 2020, different inventive entity.)
7. The method of claim 1, wherein 
the reward is a value that is inversely related to a write amplification factor associated with the physical memory.  (“Optimization metrics for 116 include performance metrics, such as, throughput, endurance, and a weighted combination of throughput and endurance.” Franceschini paragraph 0028.
Francheschini does not expressly teach that lowering write amplification is an optimization.
Col teaches “Rewriting data to an SSD significantly affects endurance. An important parameter for tracking the lifetime and endurance of a storage device is the write amplification factor (WAF). There’s one important element to remember with the WAF: the smaller, the better.” Col page 2, third paragraph.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Col because rewarding behavior that is desirable tends to encourage desirable behavior.) 
15. The system of claim 9, 
wherein the reward is a value that is inversely related to a write amplification factor associated with the physical memory. (See rejection of claim 7.)
Claim 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Franceschini, Huang, and Snir (On the Theory of Spatial and Temporal Locality, 2005)
8. The method of claim 1, further comprising 
removing a least recently used entry of the plurality of entries in the table.  (The previously cited art does not discuss evictions based on LRU (Least Recently Used) algorithms.
Snir teaches: “LRU The least recently referenced cache line is evicted.”  Shir page 3.  “Temporal locality If a memory location is accessed then it is likely to be accessed again in the near future. This results from two effects: (i) some memory locations are accessed more frequently than others and (ii) for the same memory location, accesses are clustered in time. As a result, when a word is brought into the cache, there is a good likelihood that it will be accessed again before it is evicted.”  Snir page 4, third paragraph.  In other words, given limited space, removing items that are less recently used tends to promote efficient use of the storage or table. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Snir before the effective filing date as an instance of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; The prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement”  (evictions from the table of the prior art using LRU can be seen as an improvement because this method tends to make leave items more likely to be referenced in the table).  The prior art contained a known technique that is applicable to the base device (method, or product) (evicting data using LRU is applicable to data in a table). One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system (on of ordinary skill in the art would have recognized that using LRU for evictions would have resulted in improved hit rates based on locality). See MPEP § 2143(I)(D).)
16. The system of claim 9, wherein the one or more processors are further configured to remove a least recently used entry of the plurality of entries in the table. (See rejection of claim 8.)



Response to Arguments
Applicant's arguments filed 05/20/2022 have been fully considered but they are not persuasive.
Rejections under § 103.
Applicant states that the amended subject matter is not taught in the previously cited art.  After an updated search in response to claim amendments, new are was found rendering the amended claims obvious.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Title
Document I.D.
Reason Included
OPTIMAL CARDIAC PACING WITH Q LEARNING
US 20110213435 A1
"[0023] In certain embodiments the learning module is arranged to calculate a Q-learning table using a recursive Q-learning formula and wherein the learning module comprises a neural network wherein synaptic weights adjustments of the neural network are implemented responsive to both the hemodynamic sensor input and the calculated Q-learning table. " paragraph 0023.
CONTROLLER OPTIMIZATION VIA REINFORCEMENT LEARNING ON ASSET AVATAR
US 20200370423 A1
"[0184] As an example, a Q-model may be understood with reference to a table, which may be a Q-table, which has a form where, for each state and for each action within that state, there is a recorded reward of that action. For a Q-table, complexity can grow quadratically with respect to states and actions. A Q-model can be generated using deep Q-learning network (DQN), where the Q-model can approximate a Q-table with a neural network. For example, consider a network that is trained using deep Q-learning where states and actions are input and Q-values are output. As an example, a system can utilize a double deep Q-learning network (DDQN). Such an approach may make training less stochastic. For example, a dueling DDQN approach can reduce experiencing chaotic regimes in training." paragraph 0184



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139